Citation Nr: 0534843	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  95-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a gunshot wound to the right hip.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a herniorrhaphy.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation benefits for 
the veteran's adult son based on having become incapable of 
self support prior to the age of 18 years.

7.  Entitlement to an effective date prior to July 30, 1993, 
for the grant of service connection for diabetes mellitus.

8.  Entitlement to an effective date prior to July 30, 1993, 
for the grant of service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1969.  He was also in military service from September 1969 to 
August 1975, which has been determined to not constitute 
qualifying service for VA benefit purposes because that 
period of service resulted in a discharge under conditions 
other than honorable due to an extended period of being 
absent without leave.  Although the character of discharge 
for the second period of service was subsequently upgraded to 
under honorable conditions, that action does not change the 
nature of the service for VA benefit purposes.  See 38 C.F.R. 
§ 3.12(c), (g) (2005).

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for the residuals of a herniorrhaphy.  The veteran 
perfected an appeal of that decision.  The appeal was 
previously before the Board in February 1997 and May 2000, at 
which times the Board adjudicated issues no longer in 
appellate status and remanded the issue regarding the 
herniorrhaphy for additional development.

While that appeal was on remand, in a December 2000 rating 
decision the RO denied entitlement to service connection for 
a back condition, headaches, arthritis, and hypertension 
(including hypertensive heart disease).  In a June 2003 
rating decision the RO granted service connection for 
diabetes mellitus and assigned an effective date of July 30, 
1992 (later revised to July 30, 1993, based on administrative 
error).  In addition, in a September 2003 rating decision the 
RO determined that new and material evidence had not been 
received to reopen the claim for compensation benefits for 
the veteran's adult son.  The RO granted service connection 
for hepatitis C in May 2004, and assigned an effective date 
of July 30, 1993, for the grant of service connection.  The 
veteran perfected appeals of the denials of service 
connection in December 2000, the effective dates awarded for 
the grants of service connection for diabetes and hepatitis 
C, and the denial of compensation benefits for his adult son.

The Board notes that in the December 2000 rating decision the 
RO denied service connection for hypertension, without 
considering whether new and material evidence had been 
received following the Board's February 1997 denial of 
service connection.  See 38 U.S.C.A. § 5108 (West 2002).  
Regardless of the RO's characterization of the issue, 
however, the Board is without jurisdiction to consider the 
substantive merits of the claim in the absence of a finding 
that new and material evidence has been received.  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received to reopen the 
previously denied claim.  The Board also finds that it can 
address the issue of new and material evidence in the first 
instance without prejudice to the veteran.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (no prejudice 
accrues to a claimant if the Board adjudicates a claim under 
the new and material evidence standard rather than a merits 
determination as conducted by the RO).  

In June 2000 the veteran claimed entitlement to service 
connection for "arthritis," but did not specify the joint 
affected by arthritis.  In his February 2001 notice of 
disagreement he indicated, however, that he was claiming 
service connection for arthritis in the right hip, which he 
claimed to be the residual of a gunshot wound purportedly 
received in service.  In a July 1982 rating decision the RO 
denied service connection for the residuals of a gunshot 
wound to the right hip.  Because the veteran is now claiming 
service connection for arthritis in the right hip as a 
residual of that gunshot wound, the Board finds that the 
proper issue on appeal is whether new and material evidence 
has been received to reopen the previously denied claim.  The 
Board also finds that it can address the issue of new and 
material evidence in the first instance without prejudice to 
the veteran.  Jackson, 265 F.3d at 1369.  

In a December 1988 statement the veteran claimed entitlement 
to service connection for hearing loss.  That issue does not 
appear to have been addressed by the RO, and is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO).

The issues pertaining to hypertension and entitlement to 
compensation benefits for the veteran's adult son are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The AMC will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled any duty to assist him in developing his claims.

2.  The preponderance of the probative evidence indicates 
that the veteran's currently diagnosed low back disorder is 
not related to a disease or injury incurred during active 
duty.

3.  The preponderance of the probative evidence indicates 
that the veteran's headaches are not related to a disease or 
injury incurred during active duty.

4.  In a July 1982 rating decision the RO denied entitlement 
to service connection for the residuals of a gunshot wound to 
the right hip.  The veteran was notified of that decision and 
did not appeal.

5.  The evidence received subsequent to the July 1982 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran incurred a gunshot wound to the right hip while on 
active duty, and it need not be considered in order to fairly 
decide the merits of his claim.

6.  In the July 1982 rating decision the RO denied 
entitlement to service connection for the residuals of a 
herniorrhaphy.  The veteran was notified of that decision and 
did not appeal.

7.  The evidence received subsequent to the July 1982 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.  

8.  The veteran initially claimed entitlement to service 
connection for diabetes mellitus on December 13, 1988, and 
that claim was pending before VA on May 3, 1989; the 
diagnosis of diabetes mellitus was established in May 1987.

9.  The veteran initially claimed entitlement to service 
connection for hepatitis on February 7, 1986, and that claim 
remained pending and not finally adjudicated until the May 
2004 grant of service connection; the veteran has had 
hepatitis C since he was in service.


CONCLUSIONS OF LAW

1.  A low back disorder and a headache disorder were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The July 1982 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
gunshot wound to the right hip, including arthritis, is 
final; new and material evidence has not been received; and 
the claim is not reopened.  38 U.S.C. § 4005(c) (1976); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1982); 
38 C.F.R. § 3.156 (1999).

3.  The July 1982 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
herniorrhaphy is final, new and material evidence has not 
been received, and the claim is not reopened.  38 U.S.C. 
§ 4005(c) (1976); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.153 (1982); 38 C.F.R. § 3.156 (1988).

4.  The criteria for entitlement to an effective date of 
December 13, 1988, for the grant of service connection for 
diabetes mellitus are met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400, 3.816 
(2005).

5.  The criteria for entitlement to an effective date of 
February 7, 1986, for the grant of service connection for 
hepatitis C are met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2005).





(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claims

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in July 2001 and June 2003 
notices by informing him of the evidence required to 
establish entitlement to service connection.  In the 
September 1994 statement of the case the RO also provided him 
the definition of new and material evidence.  In the notices 
the RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The Board finds, therefore, that VA has fulfilled 
its duty to inform the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claims.  Quartuccio, 16 Vet. 
App. at 187.

Although the notices were sent following the December 1993 
and December 2000 decisions, the veteran has had more than 
four years following the initial notice to submit additional 
evidence or identify evidence for the RO to obtain.  
Following issuance of the notices the RO received additional 
evidence and re-adjudicated the substantive merits of his 
claims in a December 2004 supplemental statement of the case.  
In re-adjudicating the claims the RO considered all the 
evidence of record, and in resolving his appeal the Board 
will also consider all the evidence now of record.  The Board 
finds, therefore, that the delay in issuing the section 
5103(a) notice, or any defect in the contents of the notices, 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The RO has not provided a section 5103(a) notice to the 
veteran regarding his appeals of the effective date assigned 
for the grants of service connection for diabetes and 
hepatitis C.  VA's General Counsel has held, however, that 
if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  Precedential opinions of 
VA's General Counsel are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2005).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims for service connection, as 
shown above.  In the June 2003 and May 2004 decisions here on 
appeal, the RO granted service connection for diabetes and 
hepatitis C effective July 30, 1993.  The veteran then 
submitted a notice of disagreement with the effective date 
assigned for the grants of service connection.  Because he 
raised that issue in the context of an appeal of the 
effective date initially assigned, the Board finds that the 
provisions of the VCAA are not applicable to that issue.

In addition, the Court has held that failure to comply with 
the VCAA is not prejudicial to the veteran if, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  Furthermore, a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
discussed below, the Board is awarding earlier effective 
dates based on previously filed claims that remained viable.  
The veteran is not entitled as a matter of law to effective 
dates prior to those now awarded.  The Board finds, 
therefore, that failure to provide him a VCAA notice is not 
prejudicial to his appeal.  Mayfield, 19 Vet. App. at 120.

Duty to Assist

Regarding the issues based on new and material evidence, the 
regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist him in developing evidence in support of his 
request to reopen, if that request was submitted prior to 
August 29, 2001.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  See 38 C.F.R. 
§ 3.159(b) and (c) (2005); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1342 (Fed. Cir. 2003).

Regarding the issue of service connection, the statutes and 
regulation provide that VA will make reasonable efforts to 
help the veteran obtain evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In a claim 
for disability compensation, VA will provide a medical 
examination and/or obtain a medical opinion if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO requested the veteran's service medical records, but 
the records provided by the National Personnel Records Center 
(NPRC) consist primarily of the records for the period of 
non-qualifying military service from September 1969 to August 
1975.  The RO made multiple requests to the NPRC and the 
service department medical facilities for clinical and 
outpatient records for the period of qualifying service, but 
those entities were unable to locate any additional records 
for the veteran.

The RO obtained his service personnel records and the VA 
treatment records he identified, and he presented testimony 
before the undersigned in May 2005.  The RO has not, however, 
provided him a VA examination or obtained a medical opinion 
regarding the claimed nexus between his current complaints 
and an in-service disease or injury.  

The Court has held that VA is not required to provide a 
medical examination or obtain a medical opinion if the record 
does not already contain evidence of an in-service event, 
injury, or disease.  That development is not required because 
"a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
345 F.3d at 1356.  

The service medical records for the period of qualifying 
service from July 1966 to September 1969 are silent for any 
complaints or clinical findings attributed to a low back 
injury or headaches.  For this reason the Board finds that a 
medical examination and/or opinion is not required in this 
case because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Duenas, 18 
Vet. App. at 517.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).
Service Connection
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Low Back Disorder

The medical evidence shows that the veteran's complaints of 
back pain were attributed to lumbar stenosis in May 2000.  
His claim is, therefore, supported by a current medical 
diagnosis of disability.  The evidence does not show, 
however, that he incurred a back injury or disease during a 
period of qualifying service, or that his currently diagnosed 
low back disability is etiologically related to a period of 
qualifying service.  Hickson, 12 Vet. App. at 253.

As an initial matter the Board finds that arthritis of the 
spine did not become manifest to a degree of 10 percent or 
more within a year of the veteran's separation from active 
duty.  Consideration of the presumptive provisions applicable 
to chronic diseases does not, therefore, support a grant of 
service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2004).

The limited service medical records for the period of 
qualifying service are negative for any complaints or 
clinical findings pertaining to a low back injury.  The 
records for the non-qualifying period of service show that in 
June 1974 the veteran complained of low back pain following a 
motor vehicle accident four months previously.  In claiming 
entitlement to service connection for a low back disorder, 
the veteran referred to the June 1974 record as evidence of 
having incurred a back injury while in service.

The medical records do not reflect any complaints pertaining 
to the low back until July 1986, although the veteran 
received extensive treatment for other disabilities prior to 
that date.  In July 1986 he complained of low back pain 
related to a retained foreign body in the right hip.  In 
February 1992 he reported having back pain, described as 
being in the neck, following a motor vehicle accident on the 
same day.  In September 1999 he reported having had low back 
pain since being in a motor vehicle accident in 1971, but his 
complaints at that time were assessed only as low back pain.  
A May 2000 medical record shows that his back pain was due to 
spinal stenosis.  In April 2001 he was found to have low back 
pain, status post gunshot wound to the right hip.

During the May 2005 hearing the veteran testified to having 
been involved in motor vehicle accidents in 1971 and 1974, to 
which he attributed his current low back pain.  He also 
contends that the onset of his back pain began in 1971.  The 
period of qualifying service ended in September 1969.  
Assuming, but not so finding, that his report regarding the 
onset of his back pain is credible, it did not begin during a 
period of qualifying military service.  There is no medical 
evidence of record indicating that the currently diagnosed 
low back disorder is related to any incident during the 
period of qualifying service.  Although some of the evidence 
indicates that the low back pain is secondary to the gunshot 
wound to the right hip, as will be explained below service 
connection for the residuals of the gunshot wound has not 
been established.  The Board finds, therefore, that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a low back disorder.
Headaches

The medical evidence indicates that the veteran's headache 
complaints have been diagnosed as migraines.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability.  The evidence does not show, however, that he 
incurred a related disease or injury during a period of 
qualifying service, or that the migraines are etiologically 
related to a period of qualifying service.  Hickson, 12 Vet. 
App. at 253.

The veteran contends that his headaches are due to having 
been in a coma while in service.  There is no reference to 
headaches in the limited service medical records for his 
qualifying service.  The service medical records for the non-
qualifying period show that he was hospitalized in May 1971 
due to an overdose of alcohol and heroin, and that he was in 
a coma when he was brought to the hospital.  Following his 
separation from service in August 1975, he complained of a 
headache in August 1983 that was attributed to alcohol 
withdrawal.  There is no further reference to headaches until 
December 1993, when the list of medical problems in his VA 
records included migraines.  During the May 2005 hearing he 
testified to having had headaches intermittently since 1971.

The veteran contends that his headaches are related to the 
coma in May 1971.  That assertion is not probative because he 
is not competent to provide evidence of the etiology of a 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Regardless, the coma did not occur during a 
period of qualifying service.  There is no evidence of a 
related disease or injury during the period of qualifying 
service.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for headaches.
New and Material Evidence
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1982).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1993).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2005)).  Because the 
veteran's claims were initiated prior to August 2001, his 
claims will be adjudicated by applying the law previously in 
effect.
Residuals of a Herniorrhaphy

The limited service medical records for the period of 
qualifying service make no reference to a hernia or the 
surgical treatment thereof.  When examined on entering 
service in July 1966, a scar from a herniorrhaphy was not 
documented.  When hospitalized in May 1971, during the period 
of non-qualifying service, the treating physician noted a 
history of surgery for a hernia.  When examined on separation 
in August 1975, the examiner documented a herniorrhaphy scar.  
The service medical records do not document the veteran 
having had a hernia, or having undergone any surgery during 
military service.

He claimed entitlement to compensation benefits for the 
residuals of the herniorrhaphy in February 1982, and then 
reported that the surgery had occurred in 1966 or 1967.  A VA 
examination in June 1982 did not reveal any objective 
evidence of disability resulting from the claimed surgery.  
In the July 1982 rating decision the RO denied service 
connection on the basis that there was no evidence of the 
hernia and resulting surgery during the period of qualifying 
service.  The veteran was notified of the July 1982 decision 
and did not appeal, and that decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1982).  

The evidence received subsequent to the July 1982 decision 
includes extensive medical records pertaining to the 
veteran's treatment for other medical and psychiatric 
problems, some of which indicate that he complained of pain 
in the area of the herniorrhaphy.  The records also include 
the historical reference to hernia surgery in 1966 or 1967.  
In a July 1993 statement the veteran reported having 
undergone hernia surgery while stationed at Fort Campbell, 
Kentucky, in 1967, and that he continued to have pain in the 
area of the surgery.  During the May 2005 hearing he 
testified that the hernia surgery occurred in 1966, shortly 
after he completed basic training at Fort Campbell.  The 
report of a March 1998 VA examination indicates that he had a 
small, reducible, right inguinal hernia at that time, but a 
VA examination in April 1999 showed no recurrence of the 
hernia.

To the extent that the evidence documents the veteran's 
complaints regarding the surgical site and the recurrence of 
the hernia, the evidence is new because the evidence of 
record in July 1982 did not reflect any residuals of the 
claimed in-service surgery.  The evidence is not material, 
however, because current complaints are not probative of 
having undergone surgery during a period of qualifying 
service.  To the extent that the evidence reflects the 
veteran's report of having undergone hernia surgery in 1966 
or 1967, that evidence is cumulative of the evidence of 
record in July 1982, which included his assertion of having 
had the surgery at that time.  Because his report of when the 
surgery occurred is not new, the Board need not consider 
whether it is material.  See Vargas Gonzalez v. West, 12 Vet. 
App. 321, 327 (1999) (if the Board finds that newly presented 
evidence is cumulative of evidence previously considered, the 
analysis should end there).

The RO obtained the veteran's service personnel records, 
which show that he was assigned to Fort Campbell from October 
1966 to December 1967.  The RO tried to locate any clinical 
records pertaining to his treatment at the service department 
medical facility at Fort Campbell, but was not successful.  
The service personnel records make no reference to any 
medical treatment.  Because the personnel records reflect the 
same information previously reported by the veteran, that 
evidence is cumulative of the evidence of record in July 
1982.  That evidence included the veteran's report of having 
had hernia surgery in 1966 or 1967.

The veteran presented a September 1999 medical report in 
which his physician stated that the veteran had reported the 
surgical repair of a right inguinal hernia in the early 
1970s, while on active duty in Kentucky.  The physician 
referenced the report of the August 1975 separation 
examination noting the presence of the herniorrhaphy scar, 
and the veteran's report of not having had the scar when 
entering service.  A physical examination in September 1999 
showed no abnormalities, other than the intact surgical scar.

The September 1999 medical report is not new, in that it 
merely reflects the veteran's report of when the surgery 
occurred.  The physician did not provide a medical opinion 
indicating that the current surgical scar was incurred in 
service, but reiterated the existing evidence of the 
veteran's assertion as to when he had the surgery.  The 
September 1999 medical opinion is, therefore, cumulative and 
redundant of the evidence of record in July 1982, and the 
Board need not consider whether it is material.  Vargas 
Gonzalez, 12 Vet. App. at 327.

In summary, some of the evidence received following the July 
1982 decision is new.  None of the evidence is material, 
however, in that it does not bear directly and substantially 
on the issue on appeal, that being whether the veteran 
underwent hernia surgery during a qualifying period of 
military service.  The Board finds, therefore, that evidence 
that is both new and material has not been received, and the 
claim of entitlement to service connection for the residuals 
of a herniorrhaphy is not reopened.
Residuals of a Gunshot Wound to the Right Hip

The veteran's service medical records, including those for 
the period of non-qualifying service, are negative for any 
complaints or clinical findings pertaining to a gunshot 
wound.  In his initial February 1982 claim for compensation 
benefits he reported that the gunshot wound was incurred in 
1969.  A May 1982 VA hospital summary indicates that when 
hospitalized he complained of chronic pain in the right hip 
due to a "remote" gunshot wound.  During a May 1982 VA 
examination he reported having served two tours of duty in 
Vietnam, but denied having incurred any combat injuries.  
Examination of the right hip revealed a 1/2 centimeter scar 
from a wound on the right hip.  In the July 1982 decision the 
RO denied entitlement to service connection for the residuals 
of the gunshot wound on the basis that there was no evidence 
of the veteran having received the injury while on active 
duty.  The veteran was notified of the July 1982 decision and 
did not appeal, and that decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1982).  

The evidence received following the July 1982 decision 
includes the reports of numerous VA hospitalizations and VA 
outpatient treatment records indicating that the veteran 
complained of chronic pain in the right hip, which he 
attributed to the gunshot wound with a retained bullet.  The 
records also disclose a diagnosis of degenerative joint 
disease, although the records do not describe the joint(s) 
affected by that disorder.

During a March 1983 VA examination the veteran denied having 
been injured during his initial tour in Vietnam, and reported 
having been injured in the right hip during his second tour, 
which occurred during the period of non-qualifying military 
service.  In conjunction with a claim for service connection 
for post-traumatic stress disorder (PTSD), in his December 
1984 description of in-service stressors he did not refer to 
having incurred any injuries while in service.

A September 1986 hospital summary shows that examination 
revealed arthritis in the right hip, but it is not clear 
whether that assessment was based on X-rays.  In March 1987 
he reported having had "chronic arthritis" in the right hip 
for 20 years.  In a December 1988 statement he asserted that 
the injury occurred in November 1968.  During a December 1988 
VA examination, which was conducted approximately one week 
after he completed the December 1988 statement, he reported 
that the injury occurred during his second tour in Vietnam 
from 1970 to 1971.  During March and October 1993 VA 
examinations he stated that, although he had served two tours 
in Vietnam and had participated in combat, he did not incur 
any injuries.

As previously stated, in a June 2000 statement the veteran 
claimed entitlement to service connection for "arthritis," 
but did not describe the joint(s) affected by arthritis.  In 
the December 2000 rating decision the RO denied service 
connection for "arthritis of unspecified joints" on the 
basis that the service medical records did not reflect any 
disease or injury related to arthritis.  In his February 2001 
notice of disagreement the veteran contested the denial of 
service connection for arthritis on the basis that the 
arthritis was caused by the gunshot wound to his right hip.  
The Board finds, therefore, that the veteran is seeking 
service connection for the residuals of the gunshot wound to 
the right hip, manifested by arthritis, and that the evidence 
he presented regarding arthritis in the right hip should be 
evaluated in light of the prior denial of service connection 
for the residuals of a gunshot wound.

An X-ray study of the right hip, referenced in April 2001, 
revealed retained multiple bullet fragments in the right hip, 
but no evidence of arthritis.  In November 2001 the veteran's 
physician stated that he suffered from chronic pain in the 
right hip secondary to the retained bullet fragments.

When evaluated in the Orthopedic Clinic in January 2002, the 
veteran reported that he incurred the gunshot wound in 1971, 
which was during the period of non-qualifying service.  In a 
July 2003 report his physician stated that he had arthritis 
(but did not specify the joint) since incidents when he was 
on active duty, and that his current pain complaints could be 
related to those incidents.

During the May 2005 hearing the veteran testified to having 
been shot when he was at Fort Rucker, Alabama, when some 
other men tried to rob him.  According to his service 
personnel records, he was assigned to Fort Rucker from 
January 1969 to June 1971.

The veteran's statements indicating that the gunshot wound 
was incurred during his initial period of service are 
cumulative of the evidence of record in July 1982, which 
showed that he then reported having been shot in 1969.  The 
evidence indicating that the gunshot wound was incurred 
during the second period of service is new, in that he 
previously claimed to have been shot in 1969.  The evidence 
is not material, however, because it does not bear directly 
and substantially on the issue on appeal, that being whether 
the injury occurred during qualifying service.  

None of the evidence indicates that the gunshot wound was 
incurred during combat.  See 38 U.S.C.A. § 1154(b) (West 
2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Although the veteran indicated that the gunshot wound 
occurred during his second tour in Vietnam, he denied having 
incurred any injuries during combat.  He also described the 
injury as having occurred as the result of an attempted 
robbery at Fort Rucker, prior to his initial tour in Vietnam.

The medical evidence showing that the veteran has arthritis 
in the right hip is new, in that the evidence of record in 
July 1982 did not reflect that disability.  Although his 
physician indicated that he had had the arthritis since he 
was on active duty, and that his current pain complaints 
could be related to service, that evidence was based on the 
veteran's report of having incurred the injury while in 
military service and having had chronic pain since then.  
Because the opinion was based on the veteran's reported 
history, which has previously been considered, it does not 
constitute new and material evidence.  See Molloy v. Brown, 9 
Vet. App. 513, 516 (1996) (a doctor's opinion that is based 
on the veteran's reported history is not new and material if 
the veteran's reported history was previously considered and 
rejected).

In addition, the physician referred to injuries having been 
incurred when the veteran was on "active duty."  "Active 
duty" for VA benefit purposes means a period of military 
service from which the veteran was discharged under 
conditions other than dishonorable.  VA has determined that 
the veteran's service from September 1969 to August 1975 is 
not qualifying service for VA benefit purposes because his 
discharge from that period of service was other than 
honorable due to being absent without leave for a prolonged 
period.  See 38 C.F.R. § 3.12 (2005).  The second period of 
service does not, therefore, constitute "active duty" for 
VA benefit purposes, and any injury incurred during that 
period was not incurred "on active duty."

In summary, some of the evidence receive since the July 1982 
decision is new.  That evidence is not material, however, 
because it does not bear directly and substantially on the 
issue of whether the veteran incurred a gunshot wound to the 
right hip during a period of qualifying service that is 
currently manifested by retained bullet fragments, a scar, 
and arthritis in the hip.  The Board finds, therefore, that 
evidence that is both new and material has not been received, 
and the claim of entitlement to service connection for the 
residuals of a gunshot wound to the right hip, including 
arthritis, is not reopened.
Earlier Effective Dates
Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2005).


Diabetes Mellitus

Prior to determining the merits of the veteran's appeal, it 
is beneficial to discuss a series of court decisions that the 
RO relied upon in establishing the effective date of July 30, 
1993, for the grant of service connection.

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued service 
connecting, based on dioxin exposure, any ... 
disease which may be service connected in the 
future pursuant to the Agent Orange Act of 1991, 
the VA shall promptly thereafter readjudicate all 
claims for any such disease which were voided by 
the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to 
the Court's May 3, 1989 Order.

According to Paragraph 5, the effective date for disability 
compensation based on the re-adjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to re-adjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the re-adjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F.Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  In 
other words, VA is bound by the provisions of Paragraph 3 of 
the stipulation and order, even if the original denial of 
benefits was based on a valid regulation that replaced the 
invalidated 38 C.F.R. § 3.311a.  See Nehmer v. United States 
Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

VA has promulgated a regulation to implement the court 
decisions in Nehmer.  According to that regulation, if a 
Nehmer class member's claim for disability compensation for 
the covered herbicide disease was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the regulation establishing a presumption 
of service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  A 
Nehmer class member is defined as a Vietnam veteran who has a 
"covered herbicide disease."  A "covered herbicide 
disease" means a disease for which the Secretary of Veterans 
Affairs has established a presumption of service connection 
before October 1, 2002, pursuant to the Agent Orange Act of 
1991.  38 C.F.R. § 3.816 (2005).

The veteran claimed entitlement to service connection for 
diabetes mellitus on July 30, 1993, and asserted that the 
diabetes was caused by his service-connected PTSD.  The Board 
denied that claim in February 1997.  He again claimed 
entitlement to service connection for diabetes in June 2000.  
In a regulation that became effective in May 2001, VA 
included diabetes mellitus in the list of diseases to which 
the presumption of service connection applies for veterans 
who served in Vietnam.  See 38 C.F.R. § 3.309(e) (2005); 
Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002).  Based on the provisions of 38 C.F.R. 
§ 3.816, the RO awarded service connection for diabetes 
mellitus in June 2003, with an effective date of July 30, 
1993.

A review of the documents in the claims file reveals, 
however, that the veteran initially claimed entitlement to 
service connection for diabetes mellitus in a statement 
received by VA on December 13, 1988.  That claim was pending 
before VA on May 3, 1989.  Although the Board denied service 
connection for diabetes mellitus in February 1997, in 
accordance with the Nehmer decisions the veteran is entitled 
to an effective date based on his original claim for service 
connection.  VA treatment records show that his symptoms were 
diagnosed as diabetes mellitus in May 1987.  The claim 
received on December 13, 1988, was, therefore, the later of 
the date of claim or the date entitlement arose.  The Board 
finds, therefore, that the veteran is entitled to an 
effective date of December 13, 1988, for the grant of service 
connection for diabetes mellitus.

The veteran contends that he is entitled to an effective date 
in 1971 for the grant of service connection, because there 
was evidence of diabetes during his second period of service.  
Although elevated blood sugars were noted in 1971, that 
laboratory finding did not result in a diagnosis of diabetes, 
and there is no evidence of him having diabetes until 1987.  
In addition, his service in 1971 was not qualifying for VA 
benefit purposes.  Regardless, he did not submit any claim 
for service connection for diabetes until December 13, 1988.  
The Board finds, therefore, that entitlement to an effective 
date prior to December 13, 1988, for the grant of service 
connection for diabetes mellitus is not shown as a matter of 
law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an 
earlier effective date cannot be granted in the absence of 
statutory authority; which requires the filing of a claim); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, entitlement 
should be denied as a matter of law).  
Hepatitis C

The veteran also claimed entitlement to service connection 
for hepatitis in July 1993.  Development resulted in the 
determination that his currently diagnosed hepatitis C was 
related to the hepatitis for which he was treated in 1968-
1969, and in May 2004 the RO granted service connection for 
hepatitis C, with an effective date of July 30, 1993.

A review of the documents in the claims file shows, however, 
that in a statement received by VA on February 7, 1986, the 
veteran initially claimed entitlement to service connection 
for hepatitis.  That claim remained pending and not finally 
adjudicated until service connection was granted in May 2004.  
In addition, the medical evidence indicates that he has 
carried the hepatitis infection, although possibly inactive, 
since he was in service.  The February 7, 1986, claim was, 
therefore, the later of the date of claim or the date 
entitlement arose.  The Board finds, therefore, that the 
veteran is entitled to an effective date of February 7, 1986, 
for the grant of service connection for hepatitis C.

The veteran contends that he is entitled to an effective date 
in 1968 for the grant of service connection because that is 
when he was initially treated for the disorder.  He did not, 
however, submit any claim, either formal or informal, for 
service connection for hepatitis until February 7, 1986.  The 
Board finds, therefore, that entitlement to an effective date 
prior to February 7, 1986, is not shown as a matter of law.  
Shields, 8 Vet. App. at 349; Sabonis, 6 Vet. App. at 430.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

The claim of entitlement to service connection for headaches 
is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of a herniorrhaphy is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of a gunshot wound to the right 
hip, manifested by arthritis, is denied.

An effective date of December 13, 1988, for the grant of 
service connection for diabetes mellitus is awarded, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.

An effective date of February 7, 1986, for the grant of 
service connection for hepatitis C is awarded, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.


REMAND

In a February 1997 decision the Board denied entitlement to 
service connection for hypertension, which the veteran 
claimed to be secondary to his service-connected PTSD.  He 
again claimed entitlement to service connection for 
hypertension in June 2000 as secondary to PTSD, which claim 
is now on appeal.  His representative has submitted medical 
treatise evidence showing that stress can exacerbate 
hypertension.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The Court 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  

The statutes and regulation require VA to inform the veteran 
of the evidence needed to substantiate a claim, including a 
request to reopen a previously denied claim on the basis of 
new and material evidence.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  In Quartuccio, 16 Vet. 
App. at 183, the Court emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
Although the RO informed the veteran of the evidence required 
to establish service connection based on direct incurrence, 
the RO has not informed him of the evidence needed to 
establish secondary service connection.  In addition, during 
the May 2005 hearing the veteran testified that his VA 
physician had told him that his hypertension was caused by 
his PTSD.  Because the veteran has put VA on notice of 
evidence that might be new and material, VA is obligated to 
inform the veteran to submit that medical opinion, in 
writing, to VA.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  The Board finds, therefore, that remand of this 
issue is required.

The veteran has also claimed entitlement to compensation 
benefits for his adult son, on the basis that his son became 
incapable of self-support prior to the age of 18 years.  
Because that claim was received after August 2001, VA has a 
duty to obtain existing evidence that might be relevant to 
the claim.  See 38 C.F.R. § 3.159(c) (2005).

The available evidence indicates that his son is receiving 
disability benefits from the Social Security Administration 
(SSA).  Evidence in the SSA claims file may be relevant in 
determining when the onset of his disabilities occurred, and 
should be considered by the Board in determining the merits 
of the appeal.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).

Accordingly, these issues are remanded for the following:

1.  The RO should notify the veteran of 
the evidence required to establish 
secondary service connection.  
Specifically, the RO should instruct the 
veteran to submit the opinion, in 
writing, from his physician indicating 
that his hypertension is caused or 
aggravated by PTSD.

2.  If the above-requested development 
results in the receipt of new and 
material evidence, but is not sufficient 
to support a grant of service connection, 
the RO should obtain a medical opinion on 
whether the veteran's hypertension is 
caused or aggravated by PTSD.  The 
physician is asked to provide an opinion, 
based on review of the evidence of record 
and sound medical principles, on whether 
the PTSD at least as likely as not (a 
probability of 50 percent or greater) 
caused the hypertension.  Even though the 
PTSD may not have caused the 
hypertension, the examiner should also 
provide an opinion on the degree, if any, 
that the PTSD has aggravated the 
hypertension.  If the physician finds 
that an examination is needed prior to 
rendering the opinion, that examination 
should be conducted.  The physician 
should provide the rationale for his/her 
opinion.

3.  The RO should obtain a copy of the 
claims file for the veteran's adult son 
from the SSA.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


